--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
(FCC LICENSED CHANNELS)

     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into effective
____________________, 2002, by and between Commercial Digital Services
Corporation, Inc., a Texas corporation with its principal office located at
515 S. 12th Street, McAllen, Texas 78501 (the “Seller”), and Nextel Partners,
Inc. (the “Buyer”), a Delaware corporation with its principal office located at
4500 Carillon Point, Kirkland, Washington 98033. Buyer and Seller may be
referred to herein collectively as the “Parties.”


RECITALS

     WHEREAS, Seller owns and operates certain 800 MHz Specialized Mobile Radio
(“SMR”) station(s) (collectively, the “System”) providing communications
services to customers (the “Customers”) pursuant to a license (“License”) issued
by the Federal Communications Commission (the “FCC”); and

     WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller the *** channels set forth on the License, as listed on Schedule A
(“Licensed Channels”). Seller does not desire to sell to Buyer and Buyer does
not desire to purchase from Seller Seller’s cash, cash equivalents, accounts
receivable, and all other assets of the Seller, including without limitation
those assets listed in Schedule B (the “Excluded Assets”).

     NOW THEREFORE, Buyer and Seller hereby enter into this Agreement to effect
the sale of the License to Buyer free and clear of all liens, claims, mortgages,
pledges, security interests, encumbrances, adverse claims or restrictions
whatsoever (collectively, “Liens”).

      1. AGREEMENT TO SELL AND PURCHASE LICENSED CHANNELS.


       1.1 Purchase, Sale and Transfer of Licensed Channels. Upon the terms and
subject to the conditions hereinafter set forth, on the Closing Date (as defined
below), Seller shall sell and deliver to Buyer, and Buyer will purchase and
acquire from Seller, all of Seller’s right, title and interest in and to the
License, free and clear of all Liens, in consideration of the payment by Buyer
of the Purchase Price (as defined below), subject to adjustment as provided
herein.


       1.2 No Assumption of Liabilities: Buyer is not assuming and shall not be
responsible for any liabilities or obligations of Seller whether arising out of
or in connection with the System, the License, the Licensed Channels or
otherwise.


      2. CLOSING, DELIVERY AND PAYMENT.


       2.1 Closing Date. The closing (“Closing”) of the purchase and sale of the
Licensed Channels shall occur upon satisfaction of all conditions for closing
specified herein on the earlier of (i) the tenth (10th) calendar day after the
FCC grant of consent constituting a Final Order (as defined below) to the
assignment to Buyer of the Licensed Channels (the “FCC Consent”) or (ii) if
receipt of a Final Order is waived by Buyer, on the date specified in a written
notice to Seller, which shall be no earlier than the fifth (5th) business day
following the date on which the FCC Consent is granted (the “Closing Date”).
“Final Order” shall mean that forty five (45) days shall have elapsed from the
date of the FCC public notice of grant without any filing of any adverse
request, petition or appeal by any third party or by the FCC on its own motion
with respect to Buyer’s application for the FCC’s consent to the assignment of
the FCC Licensed Channels to Buyer, or any resubmission of any such application,
or, if challenged, such FCC consent shall have been reaffirmed or upheld and the
applicable period for seeking further administrative or judicial review shall
have expired without the filing of any action, petition or request for further
review. The Parties shall use their best efforts to facilitate completing the
Closing as quickly as possible and no later than ***; if Closing cannot occur by
that date due to FCC delays in granting consent to the Applications, the Parties
may by mutual consent extend the Closing Date, otherwise this Agreement shall
terminate on ***.


*** Confidential treatment has been requested for redacted portions of this
exhibit; redacted portion has been filed separately with the Commission.

1 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       2.2 Transition of Customers and Management Agreement. At the Closing, the
Buyer and the Seller shall enter into a management agreement in the form set
forth at Exhibit A hereto (the “Management Agreement”) allowing the Seller, or
an entity designated by the Seller (hereafter, “Manager”) to continue to operate
the Licensed Channels to facilitate the transition of the Customers off of the
Licensed Channels to alternative channels to be provided by the Seller or an
entity designed by the Seller. The Seller/Manager shall commence transitioning
Customers off of the Licensed Channels upon the next business day following the
Closing (the “Customer Transition”). The Seller/Manager shall have up to ***
calendar days from the next business day following the Closing to complete the
Customer Transition (the “Management Term”). As a Management Fee under the
Management Agreement, and as payment for Manager’s work on behalf of the Buyer
in clearing the Customers from the Licensed Channels, Manager ***. The
Management Payment for each calendar month shall be due and payable to the Buyer
on the last day of the Management Term; ***.


       2.3 Payment of Purchase Price. The aggregate purchase price shall be One
Million Five Hundred Eighty Thousand Dollars ($1,580,000) (the “Purchase
Price”). Upon filing with the FCC all requisite applications for consent to
assignment of the Licensed Channels from Seller to Buyer (the “Applications”),
the Payment of the Purchase Price shall be made by the Buyer as follows:


       (a) Initial Payment. The sum of *** (“Initial Payment“) shall be paid to
the Seller within ten (10) calendar days of entering into this Agreement and the
filing of the Applications. This Initial Payment shall be credited to the
Purchase Price for the Licensed Channels. If the Closing, as defined below,
shall not occur under this Agreement for any reason other than a material breach
of this Agreement by the Buyer, then the Seller shall retain the Initial Payment
in its entirety free and clear of any claim by the Buyer as liquidated damages
and the Buyer shall not have any further recourse thereto. If the Closing shall
not occur under this Agreement for any other reason, except as the result of a
material breach by the Seller, then (i) the Seller shall instead retain any and
all interest that the Seller earned on this deposited amount plus one hundred
dollars ($100.00) and (ii) the Seller shall refund the balance of the Initial
Payment to the Buyer


       (b) Closing Payment. The sum of *** shall be paid by the Buyer to the
Seller at Closing, as defined below.


2 of 13

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       (c) Escrow Funds. The Parties shall enter into an escrow agreement in the
form attached as Exhibit B hereto, and the remaining *** of the Purchase Price
shall be paid by the Buyer into an escrow account (“Escrow Funds”) at Closing
for the benefit of the Seller and thereafter the Buyer shall have no claim
thereto. The Escrow Funds shall be held and administered by an escrow agent
selected by the Seller, with the approval of the Buyer, not to be unreasonably
withheld (the “Escrow Agent”). All interest earned on the Escrow Funds shall
***. The Escrow Funds shall be released by the Escrow Agent to the Seller on a
per channel pro rata basis when Seller has completed clearing the Licensed
Channels of the Customers and, and the Licensed Channels have been released from
the Management Agreement in accordance with the following procedure:


       (i) when the Licensed Channels have been cleared of Customers by the
Seller, the Seller shall provide notice to the Buyer and Escrow Agent in writing
that the Licensed Channels have been cleared and released under the Management
Agreement; for this purpose, a channel shall be considered cleared when it is
cleared by the Seller on a system-wide basis and released at all locations under
the Management Agreement;


       (ii) the Buyer shall have five (5) business days from the date such
notice shall be deemed to have been given or delivered to confirm through
monitoring that the Licensed Channels have been cleared;


       (iii) the Escrow Agent shall release the Escrow Funds to the Seller
within ten (10) business days from the date such notice shall be deemed to have
been give or delivered to the Purchaser and the Escrow Agent unless prior to the
expiration of such period of ten (10) business days the Escrow Agent shall
receive written notice from the Buyer of Buyer’s objection to such release based
on Sellers’ failure to clear such Licensed Channel(s), after which such proposed
release will only be made in accordance with the written instructions of both
the Sellers and the Buyer;


       (iv) upon receipt of the Escrow Funds from the Escrow Agent, the Seller
shall execute and provide to the Buyer written acknowledgment of receipt of
payment.


       Notwithstanding the foregoing, no less than *** of the unreleased Escrow
Funds existing on December 31, 2002 shall in all events be released to the
Seller no later than April 1, 2003 ***.


       Also notwithstanding the foregoing, the Escrow Agent shall in all events
release all of the unreleased Escrow Funds to the Seller no later than ***
calendar days from the next business day following the Closing, after which the
Escrow Agreement shall terminate.


     3. REPRESENTATIONS AND WARRANTIES OF THE SELLER.


       The Seller hereby represents and warrants to the Buyer as follows:


       3.1 Organization, Good Standing and Qualification. The Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas. The Seller has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted and as presently proposed to be conducted. The
Seller is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Seller or its business. The
Seller owns no equity securities of any other corporation, limited partnership,
limited liability company or similar entity. The Seller is financially and
legally able to meet its obligations hereunder, and neither the execution nor
the delivery of this Agreement nor the consummation of the transaction
contemplated hereby will conflict with, or result in any material violation or
default under, any term of the articles of incorporation or by-laws of Seller,
or any agreement, mortgage, indenture, license, permit, lease or other
instrument, judgment, decree, order, law or regulation by which Seller is bound.


3 of 13

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       3.2 Compliance with Other Instruments. Neither the execution nor the
delivery of this Agreement nor the consummation of the transaction contemplated
hereby conflict with, ore result in the violation of default under, any term of
its articles of incorporation or bylaws, or of any provision of any mortgage,
indenture, agreement, instrument or contract to which it is party or by which it
is bound (including but not limited to the Licenses), or of any judgment,
decree, order, writ or any statute, rule or regulation applicable to the Seller
the violation of which would materially and adversely affect the business,
financial condition or operations of the Seller.


       3.3 Litigation and Proceedings. There are no actions, suits or
proceedings by or before any arbitrator, court, FCC or any other governmental
authority pending or, to the knowledge of the Seller, threatened to suspend,
revoke, terminate or challenge any of the Licensed Channels or otherwise
investigate the operation of the System or the License.


       3.4 Ownership. Seller is the lawful, beneficial and exclusive owner of
the Licensed Channels and Seller has the unrestricted right to sell or cause the
sale of the Licensed Channels to Buyer free and clear of all liens, security
interests, pledges, encumbrances, options to purchase, rights of first refusal,
adverse claims or restrictions of every kind and nature. Seller has good and
marketable title to the Licensed Channels and has the absolute right, power and
capacity to sell, assign and transfer the Licensed Channels to the Buyer free
and clear of any liens, encumbrances, security interests, pledges, charges,
encumbrances, options to purchase, rights of first refusal and other adverse
claims or restrictions.


       3.5 No Conflicting Agreements. Seller is not a party to, nor are any of
the Licensed Channels subject to, any contract or arrangement that would
preclude or would be violated by Seller’s performance of Seller’s obligations
hereunder or by the consummation of the transactions consummated hereby.


       3.6 Status of Licensed Channels. The Licensed Channels are valid and in
good standing with the FCC and the License thereof is in compliance with all
statutes, rules and regulations concerning construction, loading, and spacing of
the License or the facilities associated therewith, and all other federal
statutes, rules, regulations and policies of the FCC applicable to the Seller,
the License or the System. The Licensed Channels are not currently short-spaced
by any third party or subject to or operating under any agreement encumbering
any of the Licensed Channels or any FCC waiver of otherwise applicable rules and
regulations. The License is fully constructed and operational as required by FCC
regulations. All information provided by Seller to Buyer concerning the License
is true and complete.


*** Confidential Treatment Requested

4 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       3.7 Requisite Power and Authority; Binding Obligation. The Seller has the
requisite power and authority to enter into this Agreement. All corporate action
on the part of the Seller for the authorization of this Agreement and the
performance of all obligations of the Seller hereunder have been taken or will
be taken prior to the Closing. Upon its execution and delivery, this Agreement
will constitute the valid and binding obligation of the Seller, enforceable in
accordance with its terms.


     4. REPRESENTATIONS AND WARRANTIES OF THE BUYER.


       4.1 Requisite Power and Authority; Binding Obligation. All corporate
action on the part of the Buyer, its manager and members necessary for the
authorization of this Agreement, the performance of all obligations of the Buyer
hereunder and the purchase of the Shares pursuant hereto have been taken or will
be taken prior to the Closing. Upon its execution and delivery, this Agreement
will constitute the valid and binding obligation of Buyer, enforceable in
accordance with its terms.


       4.2 Organization, Good Standing and Qualification. The Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Buyer has all requisite corporate power and
authority to own and operate its properties and assets, and to carry on its
business as presently conducted and as presently proposed to be conducted. The
Buyer is duly qualified and is authorized to do business and is in good standing
as a foreign corporation in all jurisdictions in which the nature of its
activities and of its properties (both owned and leased) make such qualification
necessary, except for those jurisdictions in which failure to do so would not
have a material adverse effect on the Buyer. The Buyer is financially and
legally able to meet its obligations hereunder, and neither the execution nor
the delivery of this Agreement nor the consummation of the transaction
contemplated hereby will conflict with, or result in any material violation or
default under, any term of the articles of incorporation or by-laws of Buyer, or
any agreement, mortgage, indenture, license, permit, lease or other instrument,
judgment, decree, order, law or regulation by which Buyer is bound.


     5. CONDITIONS TO CLOSING.


       5.1 Conditions to Buyer’s Obligation. The Buyer’s obligation to purchase
the Licensed Channels at the Closing is subject to the satisfaction (or waiver
in the Buyer’s sole discretion), at or prior to the Closing, of the following
conditions:


       (a) Representations and Warranties True. The representations and
warranties made by Seller in Section 3 hereof shall be true and correct as of
the Closing Date with the same force and effect as if they had been made on the
Closing Date.


       (b) Consents, Permits, and Wavers. The FCC Consent and Final Order and
all other consents, permits and waivers necessary or appropriate for the
transfer and assignment of the Licensed Channels to the Buyer shall have been
obtained.


*** Confidential Treatment Requested

5 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       (c) Deliveries. The Seller shall have executed and delivered the Escrow
Agreement and all appropriate instruments of transfer and assignment and such
other documents and instruments as the Buyer or its counsel may reasonably
request.


       (d) Performance of Obligations. The closing of the transactions
contemplated by the Stock Purchase and Redemption Agreement of even date
herewith entered among Buyer, Mobile Relays, Inc., *** and *** (the “Stock
Purchase and Redemption Agreement”) shall have occurred.


       (e) Closing of the Stock Purchase Agreement. The closing of the Stock
Purchase Agreement shall have occurred.


       5.2 Conditions to Seller’s Obligation. The Seller’s obligation to sell
the Licensed Channels at the Closing is subject to the satisfaction (or waiver
in the Seller’s sole discretion), at or prior to the Closing, of the following
conditions:


       (a) Representations and Warranties True. The representations and
warranties made by Buyer in Section 4 hereof shall be true and correct as of the
Closing Date with the same force and effect as if they had been made on the
Closing Date.


       (b) Consents, Permits, and Wavers. The FCC Consent and Final Order and
all other consents, permits and waivers necessary or appropriate for the
transfer and assignment of the Licensed Channels to the Buyer shall have been
obtained.


       (c) Deliveries. The Buyer shall have delivered to the Seller and the
Escrow Agent the Purchase Price and shall have executed and delivered the Escrow
Agreement and all appropriate instruments of transfer and assignment and such
other documents and instruments as the Seller or its counsel may reasonably
request.


       (d) Performance of Obligations. The closing of the transactions
contemplated by the Stock Purchase and Redemption Agreement of even date
herewith entered among Buyer, Mobile Relays, Inc., *** and *** (the “Stock
Purchase and Redemption Agreement”) shall have occurred.


       (e) Closing of the Stock Purchase and Redemption Agreement. The closing
of the Stock Purchase and Redemption Agreement shall have occurred.


     6. OTHER COVENANTS.


       6.1 Filing of FCC Applications. Within three (3) business days of signing
of this Agreement, the Parties shall take all necessary steps to file the
Applications with the FCC. Buyer shall be responsible for supervising
preparation and submission of the Applications, and the Seller shall cooperate
with the Buyer in all reasonable respects to accomplish this task.


       6.2 Indemnification Obligation of Seller. Seller agrees to indemnify and
hold harmless the Buyer, its managers, members, agents, successors and assigns,
from and against any and all losses, claims, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and all costs and expenses of
enforcing this right of indemnification against Seller) and penalties, if any,
arising out of or based on or with respect to the breach of any representation
or warranty made by Seller in this Agreement or the operation of the business of
the Company, except for any and all losses, claims, damages, liabilities, costs,
expenses (including reasonable attorneys’ fees and all costs and expenses of
enforcing this right of indemnification against Seller) and penalties, if any,
arising out of the operation of the System after the Closing. The indemnities
contained in this Section 6.2 shall survive the Closing (i) for a period equal
to twenty four (24) months, with respect to the breach of any representation or
warranty made by Seller in this Agreement, and (ii) until the expiration of the
applicable statute of limitations with respect to the operation of the business
of the Company.


*** Confidential Treatment Requested

6 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       6.3 Indemnification Obligations of Buyer. Buyer agrees to indemnify and
hold harmless the Seller, its respective agents, successors and assigns, from
and against any and all losses, claims, damages, liabilities, costs, expenses
(including reasonable attorneys’ fees and all costs and expenses of enforcing
this right of indemnification against Buyer) and penalties, if any, arising out
of or based on or with respect to the breach of any representation or warranty
made by Buyer in this Agreement or the operation of the System, after Closing.
The indemnities contained in this Section 6.3 shall survive the Closing (i) for
a period equal to twenty four (24) months, with respect to the breach of any
representation or warranty made by the Buyer in this Agreement and (ii) until
the expiration of the applicable statute of limitations, with respect to the
operation of the System, after the Closing.


       6.4 Indemnification Limitations. Notwithstanding the provisions of
Section 6.2 and Section 6.3 to the contrary, (i) the Seller shall not be
required to indemnify the Buyer, and the Buyer shall not be required to
indemnify the Seller, from any Adverse Consequences (as hereinafter defined)
pursuant to Section 6.2 or Section 6.3 until the respective indemnified party
has suffered Adverse Consequences in excess of a *** aggregate threshold (at
which point the indemnifying party will be obligated to indemnify the
indemnified party from and against all such Adverse Consequences in excess of
***); (ii) the aggregate liability of the Seller to the Buyer pursuant to
Section 6.2 for breach of any representation or warranty in Article 3 (other
than the representations and warranties set forth in Sections 3.4 and 3.6) shall
be limited to ***; and the aggregate liability of the Buyer to the Seller for
breach of any representation and warranty in Article 4 shall be limited to ***;
(iii) in no event shall any recovery under this Agreement include the loss of
anticipated profits, cost of money, loss of use of revenue, or any special,
incidental or consequential losses or damages of any nature arising at any time
or from any cause whatsoever, including lost profits or revenue, lost savings,
diminution in value, loss of managerial time, business interruption or other
lost opportunity. For purposes of this Agreement, “Adverse Consequences” means
all actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, liens, losses, expenses, and fees, including court costs and
attorneys’ fees and expenses.


       6.5 Seller’s Operations; Further Assurances. From the date hereof to the
Closing Date, Seller will: (i) operate the System only in the ordinary and usual
course of business; (ii) not sell, dispose, encumber or permit the sale,
disposal or encumbrance of any of the Licensed Channels; (iii) take all
necessary actions to maintain the continued validity of the Licensed Channels;
and (iv) cooperate with Buyer in all applications or filings with the FCC in
connection with this transaction. From and after the Closing Date, Seller shall
at any time and from time to time, upon Buyer’s request and without further cost
to Buyer, prepare, execute and deliver such instruments of conveyance and
assignment and shall take such action as Buyer may reasonably request to more
effectively transfer to and vest in Buyer, or its successors and assigns, free
and clear of any and all Liens.


*** Confidential Treatment Requested

7 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       6.6 No Shop; Confidentiality. Upon the execution of this Agreement,
Seller, on behalf of itself and its officers and agents, agrees not to solicit,
make or accept any offers from any third party to sell or purchase the Licensed
Channels. Seller agrees to promptly inform Buyer of any such offers or
solicitations and the terms thereof. The terms of this Agreement and any
information about the System or Buyer’s or Seller’s business shall be kept
strictly confidential by the Parties and their agents, which confidentiality
shall survive the Closing or termination of this Agreement for a period of two
(2) years. The Parties may make disclosures as required by law and to employees,
shareholders, agents, attorneys and accountants (collectively, “Agents”) as
required to perform obligations hereunder, provided, however, that the Parties
shall cause all Agents to honor the provisions of this Section.


       6.7 No Conflicting Agreements. Seller covenants that Seller will not
enter into, nor cause any of the Licensed Channels to be or become subject to,
any contract or arrangement that would preclude or would be violated by Seller’s
performance of Seller’s obligations hereunder or by the consummation of the
transactions consummated hereby, and Seller covenants that, if any person should
allege that any such contract or arrangement exists or otherwise seeks to
challenge consummation of the transactions (or any portion thereof) contemplated
hereby by reason of any course of conduct or circumstances on the part of
Seller, then Seller shall promptly use Seller’s reasonable best efforts to
resolve such allegations or challenges so as to permit the transactions
contemplated hereby to be consummated as soon as is practicable, and Seller
acknowledges that, until such allegations and challenges have been finally and
favorably so resolved, Buyer shall not be obligated to close the transactions
contemplated hereby.


       6.8 No Cancellation of License. Buyer agrees to not cancel the License
prior to the expiration of ten (10) calendar days following the full and
complete release of the Escrow Funds by the Escrow Agent to the Seller.


     7. MISCELLANEOUS.


       7.1 Governing Law. This Agreement shall be governed by the laws of the
State of Texas, without giving effect to conflict of laws provisions thereof.


       7.2 Survival. The representations, warranties, covenants and agreements
made herein shall survive any investigation made by the Buyer and the Closing of
the transaction contemplated hereby.


       7.3 Successors and Assigns. All covenants, agreements, representations,
warranties and indemnities shall be binding upon, and inure to the benefit of,
the Parties and their respective successors and permitted assigns. This
Agreement may not be assigned except that Buyer may assign its rights under this
Agreement to any direct or indirect subsidiary or affiliate of Buyer or of
Nextel Communications, Inc., which does not have its legal domicile in the State
of Texas, upon delivery of written notice to Seller, but no such assignment
shall relieve Buyer of the obligation to pay the Purchase Price. Any such
written notice from Buyer to Sellers pursuant to the preceding sentence shall
also include the name, physical address, mailing address, telephone number and
facsimile number of such subsidiary or affiliate along with the name or names of
the relevant contact person or persons. For purposes of this section, legal
domicile in the case of a corporation shall mean its state of incorporation. In
the case of any other entity, it shall mean either the principal place of
business of such entity or its state of organization.


*** Confidential Treatment Requested

8 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       7.4 Further Assurances and Cooperation. At the Closing, the Parties will
exchange any documents, assignments, bills of sale and other instruments called
for to effectuate the purposes of this Agreement or as Buyer or its counsel may
reasonably request. Buyer and Seller shall cooperate in good faith and exercise
their reasonable best efforts to obtain FCC and third-party consent, finalize
and execute any and all other documents or agreements necessary to effect the
sale on or prior to the Closing Date.


       7.5 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


       7.6 Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Parties.


       7.7 Delays and Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, on any breach,
default or noncompliance by the other party under this Agreement shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
either party’s part of any breach, default or noncompliance under this Agreement
or any waiver on such party’s part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.


       7.8 Notices. Any notice, approval, request, authorization, direction or
other communication under this Agreement shall be given in writing and shall be
deemed to have been delivered and given for all purposes (a) on the delivery
date if delivered personally to the party to whom the same is directed; (b) on
the date received if sent by facsimile or express courier provided such receipt
occurs prior to 5:00 p.m. EST on a business day (otherwise, on the next
succeeding business day); or (c) five (5) business days after the mailing date,
whether or not actually received, if sent by registered or certified mail,
return receipt requested, postage and charges prepaid, addressed to the parties
at the addresses set forth in the Preamble or at such other address as the
Seller or Buyer may designate by ten (10) days’ advance written notice to the
other party.


       Notices hereunder shall be delivered in writing as follows.


*** Confidential Treatment Requested

9 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       For Buyer:


  Nextel Partners, Inc.
10120 West 76th Street
Eden Prairie, MN 55344
Attn: David M. Thaler
Phone: (952) 238-2500
Fax: (952) 238-2509


       With a copy to:


  Catalano & Plache, PLLC
3221 M Street, NW
Washington, DC 20007
Attn: Matthew Plache
Phone: 202-338-3200
Fax: 202-338-1700


       For Seller:


  Commercial Digital Services Corporation, Inc.
P.O. Box 4626
MCAllen, TX 78502-4626
Attn: ***
Phone: (512) 687-9286
Fax:


       With a copy to:


  Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street
Suite 1400
Houston, Texas 77002
Attn: Lawrence M. Bass
Telephone: 713-658-1818
Facsimile: 713-658-2553


       7.9 Expenses. Each party shall pay all costs and expenses it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement. Buyer shall pay all applicable sales and transfer taxes, if any.
Seller shall pay all fees in connection with the FCC application for assignment
of the Licensed Channels.


       7.10 Attorneys’ Fees. In the event that any dispute between the parties
to this Agreement should result in litigation, the prevailing party in such
dispute shall be entitled to recover from the losing party all fees, costs and
expenses of enforcing any right of such prevailing party under or with respect
to this Agreement, including without limitation such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.


*** Confidential Treatment Requested

10 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       7.11 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.


       7.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Original signatures transmitted by facsimile
shall be effective to create such counterparts.


       7.13 Brokerage Fees. Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party is or will be entitled to any broker’s or finder’s
fee or any other commission directly or indirectly in connection with the
transaction contemplated by this Agreement. Each party further agrees to
indemnify the other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 7.13 being untrue.


       7.14 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned: (i) by mutual consent of the Parties provided in
writing; (ii) by either party upon material breach of the other party, following
a thirty (30) day period for cure by the breaching party following written
notice of the breach.


       7.15 Specific Performance. Seller acknowledges that the Licenses are
unique and the loss to Buyer due to Seller’s failure to perform this Agreement
could not be easily measured with damages. Buyer shall be entitled to
specifically enforce this Agreement in a court of equity without proof of
specific monetary damages, but without waiving any right thereto, in the event
of breach of this Agreement by Seller.


       7.16 Waiver: Each of Buyer and Seller, by written notice to the other,
may (a) extend the time for performance of any of the obligations or other
actions of the other under this Agreement, (b) waive any inaccuracies in the
representations or warranties of the other contained in this Agreement or in any
document delivered pursuant to this Agreement, (c) waive compliance with any of
the conditions or covenants of the other contained in this Agreement, or (d)
waive or modify performance of any of the obligations of the other under this
Agreement; provided that neither party may without the consent of the other make
or grant such extension of time, waiver of inaccuracies or compliance, or waiver
or modification of performance, with respect to its own obligations,
representations, warranties, conditions or covenants hereunder. Except as
provided in the preceding sentence, no action taken pursuant to this Agreement
shall be deemed to constitute a waiver of compliance with any representation,
warranty, covenant or agreement contained in this Agreement and shall not
operate or be construed as a waiver of any subsequent breach, whether of a
similar or dissimilar nature.


       7.17 Interpretation: All headings used in this Agreement are for
convenience of reference only and shall not be deemed to have any substantive
effect. Notwithstanding any law or rule of contract interpretation to the
contrary, this Agreement shall not be interpreted strictly for or against any
party hereto. Each of the Parties certifies to the other that it has reviewed
this Agreement with, and is relying solely upon the advice of, its independent
counsel and tax advisor, as to the negotiation, preparation, execution and
delivery of this Agreement and as to the legal and tax implications hereunder.
In the event that any covenant, condition or other provision contained in this
Agreement is held to be invalid, void or unlawful by any administrative agency
or court of competent jurisdiction, that provision shall be deemed severable
from the remainder of this Agreement and shall in no way affect, impair or
invalidate any other covenant, condition or other provision contained herein,
and the Parties shall use their reasonable best efforts to make the covenant,
condition or other provision valid and lawful if possible so as to preserve the
rights and obligations of the Parties hereto.


*** Confidential Treatment Requested

11 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


       7.18 Entire Agreement. This Agreement and the Schedules and Exhibits and
any other documents delivered pursuant to this Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
subject matter of this Agreement, and neither party shall be liable or bound to
the other party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein and therein.


     IN WITNESS WHEREOF, the Parties have executed this Agreement effective on
the date set forth in the first paragraph hereof.


SELLER:

Commercial Digital Services Corporation, Inc.

By:
——————————————
      ***
      President BUYER:

Nextel Partners, Inc.

By:
——————————————
      Name:
      Title:


*** Confidential Treatment Requested

12 of 13


--------------------------------------------------------------------------------


CONFIDENTIAL Exhibit 10.65


SCHEDULE A

ASSETS ACQUIRED

The FCC License(s) listed below.


--------------------------------------------------------------------------------

Call Sign Frequency
(MHz) Licensee Location # of
chnls Serv
Type Grant
Date Expir.
Date Constructed

--------------------------------------------------------------------------------

WNIC882 856-860.975 Commercial
Digital
Services
Corp Inc. Cameron
County, TX *** YX 3/2/01 1/2/1 YES

--------------------------------------------------------------------------------





[Attach copies of FCC Licenses hereto]


--------------------------------------------------------------------------------


SCHEDULE B

EXCLUDED ASSETS

Any and all assets of Seller other than the License reflected on Schedule A.

Nothing in this Agreement shall be construed as transferring to Buyer any
interest in Seller’s contracts with customers receiving SMR service on the
System (if any), or repeaters and related equipment held or used in operation of
the System.

*** Confidential Treatment Requested

13 of 13


--------------------------------------------------------------------------------


Exhibit 10.65


EXHIBIT A
TO
ASSET PURCHASE AGREEMENT


SMR MANAGEMENT AND DECONSTRUCTION AGREEMENT

     THIS SMR MANAGEMENT AND DECONSTRUCTION AGREEMENT (this “Agreement”) is made
and entered into as of ___________, 2002 by and between Mobile Relays Partners,
Ltd., a Texas limited partnership (“Manager”), *** and ***, adult individuals
each of sound mind and each a resident of Hidalgo County, Texas (collectively,
the “Selling Parties”), Nextel Partners, Inc., a Delaware corporation (“Nextel
Partners”), and Mobile Relays, Inc., a Texas corporation (“Mobile Relays” and
together with Nextel Partners, “Licensee”) (all of the parties are collectively
referred to herein as the “Parties”).

     WHEREAS, pursuant to a Stock Purchase and Redemption Agreement dated
____________, 2002, by and among Nextel Partners, Mobile Relays and the Selling
Parties (the “SPRA”), and pursuant to an Asset Purchase Agreement dated
_______________, 2002 by and between Nextel Partners and Commercial Digital
Services Corp., Inc., a Texas corporation (the “APA”), Nextel Partners has
acquired of even date herewith direct and/or beneficial ownership of the Federal
Communications Commission licenses listed on Schedule A hereto (the “Licenses”),
authorizing operations on the *** discrete 800 MHz Specialized Mobile Radio
(SMR) channels listed on Schedule B hereto; and

     WHEREAS, prior to closing under the APA, the Selling Parties were operating
on the Channels one or more SMR systems (the “System”) providing communications
services to customers (the “Customers”); and

     WHEREAS, the Parties wish to provide for the continued operation of the
System by the Selling Parties, through Manager, on a temporary basis to
facilitate the clearing and transition of the Customers by Manager from the
Channels to alternative spectrum and an alternative system to be provided by the
Selling Parties (the “Customer Transition”) and the deconstruction by Manager of
the System and the Channels prior to incorporation of the Channels into Nextel
Partners’ digital SMR system

     NOW, THEREFORE, in consideration of the premises and covenants hereinafter
set forth, the parties agree as follows:

     1. Effective Date and Term. This Agreement shall take effect as of the date
first above written (the “Effective Date”). This Agreement shall have a term of
*** beginning with the first business day following the Effective Date (the
“Management Term”), or until Manager has completed the clearing of Customers
from all of the Channels, whichever is shorter. There shall be no extension of
the Management Term.

     2. System Management. Subject to the terms of this Agreement, Licensee
grants Manager the right to operate and manage the System to provide for-profit
mobile communications services to the public. From and after the Effective Date
of this Agreement to the end of the Management Term. Manager shall operate and
maintain all system equipment on Licensee’s behalf. Any ancillary network
equipment or replacement site equipment purchased by Manager shall remain the
property of Manager, and Manager shall be responsible for filing and payment of
all taxes related to such equipment. Notwithstanding the foregoing, Manager
shall grant to Licensee a lease over all equipment used in operation of the
System, which lease shall terminate with respect to each separate item of
equipment upon deconstruction from the System as provided for herein.

*** Confidential Treatment Requested

1


--------------------------------------------------------------------------------


Exhibit 10.65

     3. Customer Account Management. Manager shall be responsible for
administering and invoicing all accounts of Customers of the System, including
the exclusive right to collect and receive payments on Customer accounts.
Subject to FCC requirements, Manager may in its discretion temporarily or
permanently terminate service to any Customer. During the Management Term,
Manager shall maintain on behalf of Licensee all Customer lists and files
concerning customer contracts.

     4. Relocation of Customers and Deconstruction of the Channels. Manager
shall work diligently to clear existing Customers from the Channels and, upon
clearing of the respective Customers from each of the Channels, to deconstruct
such Channel. Manager shall complete the clearing of Customers from and
deconstruction of all of the Channels no later than the last date of the
Management Term. In carrying out this work, Manager shall follow the Channel
Clearing Schedule established in Schedule C hereto and shall meet the following
Channel Clearing Milestone dates in order that the specified Channels will be
available to Licensee for use under Nextel Partners’ digital system by the
respective dates: (i) First Milestone: *** calendar days from the first business
day following the Effective Date; (ii) Second Milestone: *** calendar days from
the first business day following the Effective Date; and (iii) Third Milestone:
the last day of the Management Term. Schedule C lists the specific Channels to
be cleared and deconstructed by Manager no later than each of the Milestone
Dates. Each separate Channel shall be automatically released from this Agreement
as it is cleared and deconstructed, and Manager shall provide to Licensee
written notification as it completes the clearing and deconstruction of each
separate channel, within three business days of the cessation of operations
thereon.

     5. FCC Compliance. The parties agree to comply with all applicable FCC
rules and regulations governing the Licenses or the System and specifically
agree as follows:


       (a) Manager shall not represent itself as the federal licensee of SMR
service offered on the System, and Licensee shall, in cooperation with Manager,
take all actions necessary to keep the Licenses in force and shall prepare and
submit to the FCC or any other relevant authority all reports, applications,
renewals, filings or other documents necessary to keep the Licenses in force and
in good standing.


       (b) Neither Manager nor Licensee shall represent itself as the legal
representative of the other before the FCC, but will cooperate with each other
with respect to FCC matters concerning the Licenses or the System.


*** Confidential Treatment Requested

2


--------------------------------------------------------------------------------


Exhibit 10.65


       (c) Manager shall ensure that all applicable FCC regulations are met with
respect to operation of the System, and Licensee may conduct periodic site
audits of part or all of Manager’s operations of Licensee’s SMR frequencies to
ensure full compliance with FCC rules and regulations.


       (d) In addition to ensuring compliance with all applicable FCC rules and
regulations governing the SMR Licenses listed in Schedule A, Manager must obtain
prior written authorization from Licensee (Vice President level or above) prior
to moving any of the SMR frequencies from their existing authorized locations
under the Licenses listed in Schedule A, and Licensee shall submit all required
forms and applications to the FCC.


       (e) Manager shall certify, via written certifications to the Licensee, on
the first Business Day of each calendar quarter that all of Licensee’s SMR
frequencies included in the System are in compliance with FCC rules and
regulations.


       (f) Nothing in this Agreement is intended to diminish or restrict
Licensee’s obligations as an FCC licensee and both parties desire that this
Agreement be in compliance with the rules and regulations of the FCC. In the
event that the FCC determines that any provision of this Agreement violates any
FCC rule, policy or regulation, both parties will make good-faith efforts
immediately to correct the problem and bring this Agreement into compliance
consistent with the intent of this Agreement.


       (g) Licensee at all times retains ultimate supervisory control over the
operations of the System.


     6a. System Revenues and Expenses. During the Management Term, all expenses
for the operation of the System shall be paid or reimbursed by Manager,
including, telephone, customer billing and collections, site rental,
maintenance, utilities and other recurring and nonrecurring costs. Manager is
responsible for negotiating new leases with third party site owners. As
compensation for the management and deconstruction services provided pursuant to
this Agreement, Manager shall be entitled to *** (the “Management Fee”). Manager
is solely responsible for payment of any applicable sales and use taxes, and any
other taxes, arising from operation of the System and sale of service to
customers loaded onto the System by Manager.

     6b. Management Payment. Manager shall pay Nextel Partners a fee of *** (the
“Management Payment”). The Management Payment accruing with respect to any
calendar month shall be due and payable upon the date of the next following
Channel Clearing Milestone Date, as specified above, after the close of such
calendar month. ***

*** Confidential Treatment Requested

3


--------------------------------------------------------------------------------


Exhibit 10.65

     7. Restrictive Covenants. During the Management Term, Licensee (i) shall
not permit any liens or encumbrances to attach to the Licenses or the System
without notifying the Manager; and (ii) shall promptly notify Manager of any
pending or threatened action by the FCC or any other governmental agency, court
or third party to suspend, revoke, terminate or challenge any of the Licenses or
to investigate the construction, operation or loading of the System.

     8. General Representations and Warranties. Licensee hereby represents and
warrants to Manager as follows: (i) this Agreement constitutes the valid and
binding obligation of Licensee entered into freely and in accordance with
Licensee’s business judgement as the result of arm’s-length bargaining and is
enforceable in accordance with its terms.

     Manager hereby represents and warrants to Licensee as follows: (i) this
Agreement constitutes the valid and binding obligation of Manager entered into
freely and in accordance with Manager’s business judgement as the result of
arm’s-length bargaining and enforceable in accordance with its terms; (ii)
Manager will take those actions necessary to fulfill the obligations set forth
in this Agreement; and (iii) Manager has the requisite capabilities and
financial resources to accomplish the obligations set forth in this Agreement.

     9. Termination. This Agreement shall automatically terminate on the *** day
from the next business day following the Effective Date, unless terminated
earlier as follows: (i) with respect to each License, the loss or expiration
without renewal of such License; or (ii) with respect to each separate Channel,
the clearing of Customers from and deconstruction of the Channel; or (iii) if
either party, after receiving from the other party (“Non-defaulting Party”)
written notice of its failure to perform any obligation hereunder, does not
forthwith take steps within thirty (30) days after the date of receipt of such
notice to in good faith correct any such violation, then the Non-defaulting
Party shall have the right, after expiration of such thirty-day period, to
cancel this Agreement by giving written termination notice to the other party
(“Defaulting Party”) setting forth the effective date of cancellation which
shall be not less than thirty (30) days after the date such termination notice
is delivered to the alleged Defaulting Party.

     10. Effect of Termination. Upon the termination of this Agreement each
party hereto shall pay all of its own fees and expenses related to this
Agreement and the transactions contemplated herein, and the parties shall have
no further liability hereunder upon such termination, except by reason of any
breach of this Agreement or of any representation, warranty or covenant
contained herein occurring prior to the date of such termination. Immediately
upon termination, Manager shall promptly deliver to Licensee all property
managed by the Manager including, but not limited to, customer lists, including
all unit programming information, System equipment originally provided by
Licensee, and accounts payable information. Any termination of this Agreement,
however effected, shall not release either Licensee or Manager from any
liability or other consequences arising from any breach or violation by any such
party of the terms of this Agreement prior to the effective time of such
termination and such other general or procedural provisions which may be
relevant to any attempt to enforce such obligations or duties, shall survive any
such termination of this Agreement until such obligations or duties shall have
been performed or discharged in full.

*** Confidential Treatment Requested

4


--------------------------------------------------------------------------------


     11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given the same day if delivered personally or sent
by facsimile or the next business day if sent by express mail (overnight
delivery), or five (5) business days if sent by registered or certified mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice provided that notice of change of address shall be effective only upon
receipt thereof).


       (a) If to Manager, to:


       (b) If to Licensee, to:


      Nextel Partners, Inc.
    10120 West 76th Street
    Eden Prairie, MN 55344
    Attn: David M. Thaler
    Phone: (952) 238-2500
    Fax: (952) 238-2509


           With a copy to:


      Catalano & Plache, PLLC
    3221 M Street, NW
    Washington, DC 20007
    Attn: Matthew J. Plache
    Phone: (202) 338-3200
    Fax: (202) 338-1700


       (c) If to the Selling Parties, to


      ***
    ***
    c/o Mobile Relays, Inc.
    Post Office Box 1808
    McAllen, Texas 78505-1808


           With a copy to:


      Chamberlain, Hrdlicka, White, Williams & Martin
    1200 Smith Street
    Suite 1400
    Houston, Texas 77002
    Attn: Lawrence M. Bass
    Telephone: 713-658-1818
    Facsimile: 713-658-2553


*** Confidential Treatment Requested

5


--------------------------------------------------------------------------------


Exhibit 10.65

     12. Waivers; Amendment. Except as otherwise expressly provided herein, no
action taken pursuant to this Agreement shall be deemed to constitute a waiver
by the party taking such action of compliance with any representation, warranty,
covenant or agreement made by the parties hereto. No delay or omission to
exercise any right, power or remedy accruing to any party hereunder shall be
construed to be a waiver of any such breach or default, or any acquiescence
therein, or a waiver of any similar breach or default. This Agreement may not be
amended, modified or changed except in writing signed by all parties hereto.

     13. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective heirs,
representatives, successors and permissible assigns. Manager may not assign its
rights or delegate its duties hereunder without the prior written consent of the
Licensee. Licensee may, upon written notice to Manager, assign the frequencies
listed in Schedule B and the obligations hereunder to an affiliated entity
pursuant to the rules and regulations of the FCC. Any such written notice from
Licensee to Manager pursuant to the preceding sentence shall also include the
name, physical address, mailing address, telephone number and facsimile number
of the affiliated entity along with the name or names of the relevant contact
person or persons.

     14. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the Texas. In the event that any
provision herein is held to be invalid, void or illegal by any court of
competent jurisdiction, the remaining provisions of this Agreement shall remain
in full force and effect and this Agreement shall be construed reasonably to
preserve the original intent of the parties hereto insofar as practical.

     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     16. Interpretation. This Agreement has been prepared and negotiations in
connection herewith have been carried on by the joint efforts of the parties
hereto. This Agreement is to be construed fairly and simply and not strictly for
or against either of the parties hereto. The Section headings contained herein
are for convenience of reference only, are not part of this Agreement, and shall
not affect the meaning or interpretation of any provision hereof.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

MANAGER:

By:
————————————
      Name:
      Title:

*** Confidential Treatment Requested

6


--------------------------------------------------------------------------------


SELLING PARTIES:


————————————
***


————————————
***


LICENSEE:

Nextel Partners, Inc.

By:
————————————
      Name: David Thaler
      Title: VP Business Operations


Mobile Relays, Inc.

By:
————————————
      Name:
      Title:

*** Confidential Treatment Requested

7


--------------------------------------------------------------------------------


Exhibit 10.65


SCHEDULE A


LICENSES

Mobile Relays, Inc.: WNCE212, WPBE385, WNCE208, WPEU453, WPIX668, WNHK784,
WPCE860, KNHJ362, KNDB895, WNPQ826, WPES525, WPEU433, WPEU437, WPEU441, WPEU445,
WPEU449

Commercial Digital Services Corporation, Inc.: WNIC882

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65


SCHEDULE B


CHANNELS

Mobile Relays, Inc.: WNCE212, WPBE385, WNCE208, WPEU453, WPIX668, KNHK784,
WPCE860, KNHJ362, KNDB895, WNPQ826, WPES525, WPEU433, WPEU437, WPEU441, WPEU445,
WPEU449

Commercial Digital Services Corporation, Inc.: WNIC882

Copies of Licenses showing channels attached.

*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65


SCHEDULE C


CHANNEL CLEARING SCHEDULE


A. First Milestone Date: By the end of the *** day from the next business day
following*** the Effective Date, the following Mobile Relays channels covered by
this Agreement shall be cleared:

***


B. Second Milestone Date: By the end of the *** day from the next business day
following the Effective Date, the following *** channels shall be cleared:

***


C. Third Milestone Date: At the end of the *** day from the next business day
following the Effective Date, the following *** Mobile Relays channels and the
*** Commercial Digital channels shall be cleared:


  Mobile Relays Channels: ***


  Commercial Digital Channels: ***


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65


EXHIBIT B
TO
ASSET PURCHASE AGREEMENT


ESCROW AGREEMENT

     THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of
____________________, 2002 by and among NEXTEL PARTNERS, INC. (the “Purchaser”),
COMMERCIAL DIGITAL SERVICES CORPORATION, INC., a Texas corporation (the
“Seller”), and TEXAS STATE BANK (the “Escrow Agent”). Capitalized terms not
defined herein shall be given the meanings ascribed to them in that certain
Asset Purchase Agreement dated ____________________, 2002 among the Purchaser
and the Seller (the “Asset Purchase Agreement”).


WITNESSETH:

     WHEREAS, the Asset Purchase Agreement contemplates a transaction in which
the Purchaser will purchase from the Seller, and the Seller will sell to the
Purchaser, *** 800 MHz channels set forth on a license issued by the Federal
Communications Commission in return for cash; and

     WHEREAS, the Purchaser and the Seller desire to escrow for the benefit of
the Seller the sum of *** of the cash comprising of the Purchase Price and the
Purchaser shall not thereafter have any claim thereto; and

     WHEREAS, the Purchaser and the Seller have requested the Escrow Agent to
act in the capacity of escrow agent under this Agreement, and the Escrow Agent,
subject to the terms and conditions hereof, has agreed so to do.

     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:


AGREEMENTS:

     1. Appointment of Escrow Agent. The Purchaser and the Seller hereby appoint
Texas State Bank in McAllen, Texas, to serve as escrow agent under this
Agreement, and Texas State Bank hereby accepts such appointment to serve as
Escrow Agent.

     2. Establishment of Escrow Account. Contemporaneously with the execution of
this Agreement, the parties shall establish an interest-bearing escrow account
with the Escrow Agent, which escrow account shall be styled “Commercial Digital
Services Corporation, Inc. Escrow Account” (the “Escrow Account”).

     3. Payment into Escrow. Upon execution of this Agreement, the Purchaser has
delivered to the Escrow Agent the sum of *** (the “Deposit”), which represents a
portion of the cash comprising the Purchase Price (as defined in the Asset
Purchase Agreement). The Escrow Agent acknowledges receipt thereof.

*** Confidential Treatment Requested

1.


--------------------------------------------------------------------------------


Exhibit 10.65

     4. Beginning and Termination of Escrow. The escrow period shall begin with
the delivery of the Deposit by the Purchaser and shall terminate upon the
earlier to occur of the following: (i) delivery of joint written instructions
from the Purchaser and the Seller directing the Escrow Agent to release all of
the Escrow Funds then held by the Escrow Agent in accordance with such joint
written instructions; (ii) within *** business days from the date which is ***
calendar days from the next business day following the date hereof unless the
Escrow Agent shall receive written notice from the Purchaser of the Purchaser’s
objection to the termination of such escrow period on such date prior thereto;
or (iii) the expiration of *** calendar days from the date hereof.

     5. Disbursement of the Escrow Account. The Escrow Agent agrees to disburse
the funds held by the Escrow Agent in the Escrow Account to the Seller as
follows:


       a. on the date and in the amount indicated on Schedule 1 attached hereto
unless the Escrow Agent shall receive written notice from the Purchaser of the
Purchaser’s objection prior to such scheduled release, after which such proposed
scheduled release shall only be made in accordance with the joint written
instructions of the Purchaser and the Seller, substantially in the form of
Exhibit “A” attached hereto;


       b. *** of the unreleased Escrow Funds existing on *** shall in all events
be released by the Escrow Agent to Seller no later than ***; and


       c. all of the remaining unreleased Escrow Funds, if any, shall in all
events be released to the Seller no later than *** calendar days from the date
hereof.


     6. Interest-Bearing Account. The Escrow Agent agrees to invest the Deposit
funds together with all interest earned on the Deposit funds for the benefit of
***, and the Escrow Agent is hereby instructed to invest such funds only in one
or more of the following investments as directed by ***:


       a. direct obligations of, or obligations which are guaranteed by, the
United States of America;


       b. shares or interests in money market funds, pooled funds or mutual
investment funds the assets of which consist entirely of cash or securities
described in (a) above; or


       c. certificates of deposit or interest-bearing time deposits, insured by
the Federal Deposit Insurance Corporation; provided, however, that such deposits
or other similar banking arrangements in excess of any deposit insurance shall
be continuously secured as to both principal and interest by securities
described in (a) above.


     7. Scope of Undertaking. The Escrow Agent’s duties and responsibilities in
connection with this Agreement shall be purely ministerial and shall be limited
to those expressly set forth in this Agreement. The Escrow Agent is not a
principal, participant or beneficiary in any transaction underlying this
Agreement and shall have no duty to inquire beyond the terms and provisions
hereof. The Escrow Agent shall have no responsibility or obligation of any kind
in connection with this Agreement and shall not be required to take any action
with respect to any matters that might arise in connection therewith, other than
to receive, deposit, hold and disburse the funds as provided in Section 5
hereof. Without limiting the generality of the foregoing, it is hereby expressly
agreed and stipulated by the parties hereto that the Escrow Agent shall not be
required to exercise any discretion hereunder and shall make no factual
determinations. The Escrow Agent shall not be liable for any error in judgment,
any act or omission, any mistake of law or fact, or for anything it may do or
refrain from doing in connection herewith, except for its own willful misconduct
or gross negligence. It is the intention of the parties hereto that the Escrow
Agent shall never be required to use, advance or risk its own funds or otherwise
incur financial liability in the performance of any of its duties or the
exercise of any of its rights and powers hereunder.

*** Confidential Treatment Requested

2.


--------------------------------------------------------------------------------


Exhibit 10.65

     8. Reliance; Liability. The Escrow Agent may rely on, and shall not be
liable for acting or refraining from acting in accordance with, any written
notice, consent, certificate, receipt, direction, authorization, instruction or
request or other paper furnished to it hereunder or pursuant hereto, and
believed by it to have been signed or presented by the proper party or parties.
The Escrow Agent shall be responsible for holding and disbursing the funds in
the Escrow Account pursuant to this Agreement; provided, however, that in no
event shall the Escrow Agent be liable for any lost profits, lost savings or
other special, exemplary, consequential or incidental damages in excess of the
Escrow Agent’s fee hereunder. The Escrow Agent is not responsible or liable in
any manner whatsoever for the sufficiency, correctness, genuineness or validity
of the subject matter of this Agreement or any part hereof or for the
transaction or transactions requiring or underlying the execution of this
Agreement, the form or execution hereof or for the identity or authority of any
person executing this Agreement or any part hereof.

     9. Right of Interpleader. Should any controversy arise involving the
parties hereto or any of them or any other person, firm or entity with respect
to this Agreement or the Asset Purchase Agreement, or should a substitute escrow
agent fail to be designated as provided in Section 14 hereof, or if the Escrow
Agent should be in doubt as to what action to take, the Escrow Agent shall have
the right, but not the obligation, either to (a) withhold delivery of the cash,
or the taking of any other action hereunder until the controversy is resolved,
or its doubt is resolved, in any event to the satisfaction of the Escrow Agent,
and the Escrow Agent shall not in any event be or become liable for its refusal
or failure to act during such period and/or (b) institute a petition for
interpleader in any court of competent jurisdiction to determine the rights of
the parties hereto. In the event the Escrow Agent is a party to any dispute, the
Escrow Agent shall have the additional right to refer such controversy to
binding arbitration by giving written notice to the Purchaser and the Seller
(the “Arbitration Notice”) that the issue shall be determined by binding
arbitration pursuant to the rules and procedures of the American Arbitration
Association, which rules and procedures are hereby incorporated by reference for
this purpose. Should a petition for interpleader be instituted, or should the
Escrow Agent be threatened with litigation or become involved in litigation or
binding arbitration in any manner whatsoever in connection with this Agreement
or the Deposit, the Purchaser and the Seller each hereby agree to reimburse the
Escrow Agent for its attorneys’ fees and any and all other expenses, losses,
costs and damages incurred by the Escrow Agent in connection with or resulting
from such threatened or actual litigation or arbitration prior to any
disbursement hereunder.

     10. Indemnification. The Purchaser and the Seller each hereby agree to
indemnify the Escrow Agent, its officers, directors, employees and agents (each
herein called an “Indemnified Party”) against, and hold each Indemnified Party
harmless from, any and all expenses, including, without limitation, attorneys’
fees and court costs, losses, costs, damages and claims, including, but not
limited to, costs of investigation, litigation and arbitration, and tax
liability suffered or incurred by any Indemnified Party in connection with or
arising from or out of this Agreement, except such acts or omissions as may
result from the willful misconduct or gross negligence of such Indemnified
Party.

*** Confidential Treatment Requested

3.


--------------------------------------------------------------------------------


Exhibit 10.65

     11. Compensation and Reimbursement of Expenses. The Purchaser and the
Seller each hereby agree to pay the Escrow Agent for its services hereunder, its
reasonable fees, and to pay all expenses incurred by the Escrow Agent in
connection with the performance of its duties and enforcement of its rights
hereunder and otherwise in connection with the administration and enforcement of
this Agreement, including, without limitation, brokerage costs and related
expenses incurred by the Escrow Agent. In the event the Purchaser and the Seller
for any reason fail to pay any such fees and expenses as and when the same are
due, and the Seller is otherwise entitled to receive the disbursement of the
funds in the Escrow Account, such unpaid fees and expenses shall be charged to
and set-off and paid from the funds in the Escrow Account held by the Escrow
Agent without any further notice. The Purchaser and the Seller each hereby agree
to share equally the fees and expenses of the Escrow Agent hereunder.

     12. Notices. Any notice or other communication required or permitted to be
given under this Agreement by any party hereto to any other party hereto shall
be considered as properly given if in writing and (a) delivered against receipt
therefor, (b) mailed by registered or certified mail, return receipt requested,
and postage prepaid or (c) sent by telefax machine, in each case to the address
or telefax number, as the case may be, set forth below:


If to the Escrow Agent: Texas State Bank
Post Office Box 4797
McAllen, Texas 78502-4797
Attention: Carroll W. Sturgis, Jr.


If to the Seller: ***
***
c/o Commercial Digital Services Corporation, Inc.
Post Office Box 1808
McAllen, Texas 78505-1808


With a copy to: Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street
Suite 1400
Houston, Texas 77002
Attention: Lawrence M. Bass
Telephone: 713-658-1818
Facsimile: 713-658-2553


*** Confidential Treatment Requested

4.


--------------------------------------------------------------------------------


Exhibit 10.65


If to the Purchaser: Nextel Partners, Inc.
10120 West 76th Street
Eden Prairie, Minnesota 55344
Attention: David M. Thaler
Telephone: 952-238-2500
Facsimile: 952-238-2509


With a copy to: Catalano & Plache, PLLC
3221 M Street, NW
Washington, DC 20007
Attention: Matthew Plache
Telephone: 202-338-3200
Facsimile: 202-338-1700


Delivery of any communication given in accordance herewith shall be effective
only upon actual receipt thereof by the party or parties to whom such
communication is directed. Any party to this Agreement may change the address to
which communications hereunder are to be directed by giving written notice to
the other party or parties hereto in the manner provided in this section.

     13. Choice of Laws; Cumulative Rights. This Agreement shall be construed
under, and governed by, the laws of the State of Texas. All of the Escrow
Agent’s rights hereunder are cumulative of any other rights it may have at law,
in equity or otherwise. The parties hereto agree that the forum for resolution
of any dispute arising under this Agreement shall be in the State of Texas, and
each of the other parties hereby consents, and submits itself, to the
jurisdiction of any state or federal court sitting in the State of Texas.

     14. Resignation. The Escrow Agent may resign hereunder upon twenty (20)
days’ prior notice to the Seller. Upon the effective date of such resignation,
the Escrow Agent shall deliver the cash to any substitute escrow agent
designated by the Purchaser and the Seller in writing. If the Purchaser and the
Seller fail to designate a substitute escrow agent within twenty (20) days after
the giving of such notice, the Escrow Agent may institute a petition for
interpleader. The Escrow Agent’s sole responsibility after such 20-day notice
period expires shall be to hold the cash and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery the Escrow Agent’s obligations hereunder shall cease and terminate.

     15. Assignment. This Agreement shall not be assigned by the Purchaser, the
Seller or the Escrow Agent without the prior written consent of the other
parties (such assigns to which such other parties consent, if any, being
hereinafter referred to collectively as “Permitted Assigns”); the Seller and the
Escrow Agent hereby grant their consent permitting the Purchaser to assign this
Agreement to an affiliated entity upon written notice from the Purchaser to the
Seller and the Escrow Agent. Any written notice from the Purchaser pursuant to
the preceding sentence shall also include the name, physical address, mailing
address, telephone number and facsimile number of the affiliated entity along
with the name or names of the relevant contact person or persons.

*** Confidential Treatment Requested

5.


--------------------------------------------------------------------------------


Exhibit 10.65

     16. Severability. If one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect under
applicable law, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

     17. Termination. This Agreement shall terminate pursuant to the provisions
in Section 4 of this Agreement; provided, however, that in the event all fees,
expenses, costs or other amounts required to be paid to the Escrow Agent
hereunder are not fully and finally paid prior to termination, the provisions of
Section 11 hereof shall survive the termination hereof; and provided further,
that the provisions of Sections 9 and 10 hereof shall, in any event, survive the
termination hereof.

     18. General. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement and any affidavit, certificate,
instrument, agreement or other document required to be provided hereunder may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute but one and the same
instrument. Unless the context shall otherwise require, the singular shall
include the plural and vice-versa, and each pronoun in any gender shall include
all other genders. The terms and provisions of this Agreement constitute the
entire agreement between the parties hereto in respect of the subject matter
hereof, and none of the Purchaser, the Seller and the Escrow Agent has relied on
any representations or agreements of the other, except as specifically set forth
in this Agreement. This Agreement or any provision hereof may be amended,
modified, waived or terminated only by written instrument duly signed by the
Purchaser, the Seller and the Escrow Agent. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective heirs,
devisees, executors, administrators, personal representatives, successors,
trustees, receivers and Permitted Assigns. This Agreement is for the sole and
exclusive benefit of the Purchaser, the Seller and the Escrow Agent, and nothing
in this Agreement, express or implied, is intended to confer or shall be
construed as conferring upon any other person any rights, remedies or any other
type or types of benefits.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.


PURCHASER:

NEXTEL PARTNERS, INC.

By:
——————————————
      David M. Thaler
      Vice President of Business Operations


*** Confidential Treatment Requested

6.


--------------------------------------------------------------------------------


Exhibit 10.65


SELLER:

COMMERCIAL DIGITAL SERVICES CORPORATION, INC.

By:
——————————————
      ***, President




ESCROW AGENT:

TEXAS STATE BANK

By:
——————————————
      Carroll W. Sturgis, Jr.
      Executive Vice President and Senior Trust Officer


*** Confidential Treatment Requested

7.


--------------------------------------------------------------------------------


Exhibit 10.65


EXHIBIT “A”


INSTRUCTIONS TO DISBURSE ESCROW FUNDS

Dear Escrow Agent:

     Pursuant to Section 5(a) of the Escrow Agreement dated
____________________, 2002, among Nextel Partners, Inc., Commercial Digital
Services Corporation, Inc. and you (the “Escrow Agreement”), the undersigned
hereby instruct you to disburse the sum of _____________________________________
Dollars ($___________) from the funds in the Escrow Account (as that term is
defined in the Escrow Agreement), including any accrued interest, to the Seller.

     DATED: ______________________, 2002


PURCHASER:

NEXTEL PARTNERS, INC.

By:
——————————————
      David M. Thaler
      Vice President of Business Operations



SELLER:

COMMERCIAL DIGITAL SERVICES CORPORATION, INC.

By:
——————————————
      ***, President


*** Confidential Treatment Requested


--------------------------------------------------------------------------------


Exhibit 10.65


SCHEDULE 1
TO
ESCROW AGREEMENT


Date of Release

--------------------------------------------------------------------------------

Amount to be
Released to Seller

--------------------------------------------------------------------------------

  ____________________, 2003, which is the date the parties agree is
*** business days from the date that is *** calendar days from the next business
day following the Closing under the Asset Purchase Agreement and the date hereof
  $***

--------------------------------------------------------------------------------

(1)   TOTAL   $***

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

(1) ***

*** Confidential Treatment Requested